                                            Case 3:14-cv-02346-JCS Document 469 Filed 08/06/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8
                                        DAVID WIT, et al.,
                                   9                                                       Case No. 14-cv-02346-JCS
                                                       Plaintiffs,                         Related Case No. 14-cv-05337 JCS
                                  10
                                                v.
                                  11                                                       FURTHER FINDINGS OF FACT AND
                                        UNITED BEHAVIORAL HEALTH,                          CONCLUSIONS OF LAW
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14    GARY ALEXANDER, et al.,
                                  15
                                                       Plaintiffs,
                                  16
                                                v.
                                  17
                                        UNITED BEHAVIORAL HEALTH,
                                  18
                                                       Defendant.
                                  19

                                  20

                                  21   I.      INTRODUCTION
                                  22           On February 28, 2019, the Court issued its Findings of Fact and Conclusions of Law
                                  23   (“FFCL”) following a bench trial. The Court deferred ruling on the question of whether the
                                  24   diagnosis-specific Coverage Determination Guidelines (“CDGs”) listed in Trial Exhibit 880
                                  25   incorporate UBH’s Level of Care Guidelines (“LOCGs”). The Court’s findings of fact and
                                  26   conclusions of law on that question are set forth herein. The parties have consented to the
                                  27

                                  28
                                             Case 3:14-cv-02346-JCS Document 469 Filed 08/06/20 Page 2 of 7




                                   1   jurisdiction of the undersigned magistrate judge pursuant to 28 U.S.C. § 636(c).1

                                   2   II.      FINDINGS OF FACT
                                   3            217.   Plaintiffs challenge 216 CDGs in this action. Seven of these are the Custodial Care

                                   4   CDGs that the Court has found were inconsistent with generally accepted standards of care. See

                                   5   FFCL ¶¶ 133-145. Plaintiffs challenge these CDGs on the additional ground that they incorporate

                                   6   the LOCGs that the Court has found are inconsistent with generally accepted standards of care.

                                   7   See Plaintiffs’ Post-Trial Brief at 6 (“While the Custodial Care CDGs do contain incorporation

                                   8   language, Plaintiffs also challenge the Custodial Care CDGs independently of their incorporation

                                   9   of the LOCGs.”). The remaining 209 CDGs are diagnosis-specific CDGs that Plaintiffs challenge

                                  10   solely on the basis that they incorporate the level of care criteria in UBH’s LOCGs. Plaintiffs

                                  11   have identified eight categories of language used in these CDGs to incorporate the LOCGs. Trial

                                  12   Ex. 880-0008 to -0020. The categories are as follows:
Northern District of California
 United States District Court




                                  13                   Category A: the CDG contains a reference to a plan exclusion for
                                                       services that are “not consistent with . . . [UBH’s] level of care
                                  14                   guidelines as modified from time to time” or an exclusion for
                                                       services that is similar to it.
                                  15
                                                       Category B: the CDG contains language stating that UBH
                                  16                   “maintains that treatment . . . should be consistent with its level of
                                                       care guidelines . . . .” or language similar to it.
                                  17
                                                       Category C: the CDG contains language stating that UBH
                                  18                   “maintains clinical protocols that include the Level of Care
                                                       Guidelines which describe the scientific evidence, prevailing
                                  19                   medical standards and clinical guidelines supporting our
                                                       determinations regarding treatment . . . [that are] available . . . upon
                                  20                   request” or language similar to it.
                                  21                   Category D: the CDG contains language stating that UBH
                                                       “maintains clinical protocols that describe the scientific evidence,
                                  22                   prevailing medical standards and clinical guidelines supporting our
                                                       determinations regarding [treatment/specific services] . . . [that are]
                                  23                   available . . . upon request,” or language similar to it, but this
                                                       language does not include the words, “Level of Care Guidelines.”
                                  24
                                                       Category E: the CDG cites a Level of Care Guideline as support in
                                  25                   a specific paragraph or paragraphs.
                                  26
                                  27
                                       1
                                        This order should be read in conjunction with the Court’s previous Findings of Fact and
                                       Conclusions of Law; the Court does not repeat here findings and conclusions related to the CDGs
                                  28   contained in its previous order. The numbering of the findings of fact and conclusions of law
                                       picks up where the previous order left off.
                                                                                       2
                                          Case 3:14-cv-02346-JCS Document 469 Filed 08/06/20 Page 3 of 7




                                   1                  Category F: the CDG contains language that is similar to the
                                                      “Common Criteria” and/or language relating to various levels of
                                   2                  care from a specific Level of Care Guideline.
                                   3                  Category G: the CDG contains all of the provisions of the
                                                      “Common Criteria and Clinical Best Practices for All Levels of
                                   4                  Care” section of UBH’s 2015 and 2016 Level of Care Guidelines.
                                   5                  Category H: the CDG includes a section entitled “Level of Care
                                                      Guidelines,” with a hyperlink to the Level of Care Guidelines,
                                   6                  which states: “Optum/ OptumHealthBehavioral Solutions of
                                                      California Level of Care Guidelines are available at:
                                   7                  https://www.providerexpress.com/content/opeprovexpr/us/en/clinica
                                                      lresources/guidelinespolicies/locg.html. The Level of Care
                                   8                  Guidelines are a set of objective and evidence-based behavioral
                                                      health guidelines used to standardize coverage determinations,
                                   9                  promote evidence-based practices, and support members’ recovery,
                                                      resiliency, and wellbeing.”
                                  10

                                  11   See Trial Ex. 880-0008-0010, ¶¶ 30(a)-(h); Trial Ex. 880-0012 to -0020.

                                  12          218.    Although UBH does not agree with Plaintiffs that use of this language results in
Northern District of California
 United States District Court




                                  13   incorporation of the LOCGs in the CDGs, it has stipulated that the language in these categories is

                                  14   used in the CDGs as reflected in Exhibit A to Trial Exhibit 880. The Court further finds that

                                  15   although not reflected in Exhibit A, the CDGs in the following exhibits fall within Category G

                                  16   because they contain all the criteria in the Common Criteria in the 2015 and 2016 LOCGs: Trial

                                  17   Exs. 146, 147, 153, 155, 173, 178, 179, 180, 181, 182, 183, 207.

                                  18          219.    Based on the stipulation of the parties and the findings set forth above, the Court

                                  19   finds that all but 30 of the CDGs Plaintiffs challenge contain Category A language, which

                                  20   expressly states that coverage is excluded under the CDG for services that are not consistent with

                                  21   United Behavioral Health’s LOCGs. For example, the CDG for Outpatient Treatment of

                                  22   Obsessive Compulsive Disorder that was effective from June 1, 2010 to February 1, 2012

                                  23   contained no level of care criteria but included an exclusion for services and supplies that UBH

                                  24   determines are “[n]ot consistent with United Behavioral Health’s level of care guidelines or best

                                  25   practice guidelines as modified from time to time.” Trial Ex. 9-0007. This language on its own is

                                  26   sufficient to incorporate the level of care criteria of the LOCGs into these CDGs. Therefore, the

                                  27   Court finds that all of the CDGs that contain Category A language, as reflected in Trial Ex. 880,

                                  28   Exhibit A, incorporate UBH’s LOCGs.
                                                                                        3
                                           Case 3:14-cv-02346-JCS Document 469 Filed 08/06/20 Page 4 of 7




                                   1          220.    Of the 30 CDGs that do not contain Category A language, 15 CDG’s contain

                                   2   Category C language that equally clearly incorporates the LOCGs.2 These CDGs provide that a

                                   3   covered service must be “[c]onsistent with nationally recognized scientific evidence as available,

                                   4   and prevailing medical standards and clinical guidelines as described below” and then expressly

                                   5   state that UBH’s LOCGs “describe the scientific evidence, prevailing medical standards and

                                   6   clinical guidelines supporting [its] determinations.” See, e.g., Trial Ex. 38-0005 to -0006 (CDG

                                   7   for Not Otherwise Specified Conditions (NOS) effective April 1, 2011 to September 1, 2012).

                                   8          221.    Another 10 CDGs that do not contain Category A or Category C language contain

                                   9   Category D language very similar to Category C language.3 Like the CDGs that contain Category

                                  10   C language, those that use Category D language make clear that covered services must be

                                  11   “[c]onsistent with nationally recognized scientific evidence as available, and prevailing medical

                                  12   standards and clinical guidelines as described” and further state that UBH “maintains clinical
Northern District of California
 United States District Court




                                  13   protocols . . . that describe the scientific evidence, prevailing medical standards and clinical

                                  14   guidelines supporting [its] determinations.” See, e.g., Trial Ex. 15-0004 (CDG for Conduct

                                  15   Disorders effective October 1, 2010 to April 17, 2012). While Category D language does not use

                                  16   the term “LOCGs,” the Court finds that in referring to “protocols” in this language UBH was

                                  17   referring to its LOCGs. Therefore, the meaning of the Category D language is the same as the

                                  18   Category C language, that is, it refers to the LOCGs and thereby incorporates the LOCGs into the

                                  19   CDGs that use this language.

                                  20          222.    There are only 5 challenged CDGs that do not contain Category A, C or D

                                  21   language. All of them contain Category E language. See Trial Ex. 80 (CDG for Impulse Control

                                  22   Disorder effective November 1, 2012 to September 1, 2013); Trial Ex. 100 (CDG for Impulse

                                  23   Control Disorders effective September 1, 2013 to October 1, 2014); Trial Ex. 144 (CDG for

                                  24   Impulse Control Disorders effective October 1, 2014 to October 1, 2015); Trial Ex. 175 (CDG for

                                  25   Impulse Control Disorders effective October 1, 2015 to March 1, 2016); Trial Ex. 194 (CDG for

                                  26
                                       2
                                  27     These CDGs are listed in Trial Ex. 880, Exhibit A and are found in Trial Exhibits 38, 67, 98,
                                       102, 138, 141, 143, 145, 157, 170, 172, 176, 191, 212 and 213.
                                       3
                                  28     These CDGs are listed in Trial Ex. 880, Exhibit A and are found in Trial Exhibits 15, 16, 18, 23,
                                       43, 55, 56, 58, 59 and 81.
                                                                                        4
                                          Case 3:14-cv-02346-JCS Document 469 Filed 08/06/20 Page 5 of 7




                                   1   Impulse Control Disorders effective March 1, 2016 to February 1, 2017). The Court finds that

                                   2   this language incorporates UBH’s LOCGs in all of these CDGs. In particular, all of these CDGs

                                   3   provide that coverage for Impulse Control Disorder as a primary diagnosis is excluded but that

                                   4   where a plan covers Impulse Control Disorder as a secondary diagnosis, treatment must be

                                   5   “consistent with available best practices and generally accepted standards of medical practice” and

                                   6   reference in parentheses “Optum Level of Care Guidelines (LOCGs)” and the year of the LOCGs

                                   7   that were in effect at the time. See Trial Ex. 80-0003 (“In the event that the benefit plan document

                                   8   provides coverage for an Impulse Control Disorder as a ‘secondary diagnosis’, services should be

                                   9   consistent with available best practices and generally accepted standards of medical practice

                                  10   (Optum Level of Care Guidelines (LOCGs), 2012.”); Trial Ex. 100-0003 (“In the event that the

                                  11   benefit plan document provides coverage for an Impulse Control Disorder as a ‘secondary

                                  12   diagnosis’, services should be consistent with available best practices and generally accepted
Northern District of California
 United States District Court




                                  13   standards of medical practice (Optum Level of Care Guidelines (LOCGs), 2013.”); Trial Ex. 144-

                                  14   0002 (“In the event that the benefit plan document provides coverage for an Impulse Control

                                  15   Disorder as a ‘secondary diagnosis’, services should be consistent with available best practices and

                                  16   generally accepted standards of medical practice (Optum Level of Care Guidelines (LOCGs),

                                  17   2014.”); Trial Ex. 175 (“In the event that the benefit plan document provides coverage for an

                                  18   Impulse Control Disorder as a ‘secondary diagnosis’, services should be consistent with available

                                  19   best practices and generally accepted standards of medical practice (Optum Level of Care

                                  20   Guidelines (LOCGs), 2015.”); Trial Ex. 194-0002 (“In the event that the benefit plan document

                                  21   provides coverage for an Impulse Control Disorder as a ‘secondary diagnosis’, services should be

                                  22   consistent with available best practices and generally accepted standards of medical practice

                                  23   (Optum Level of Care Guidelines (LOCGs), 2016.”).

                                  24          223.    The Court’s finding that all of the CDGs listed in Trial Exhibit 880, Exhibit A

                                  25   incorporate UBH’s LOCGs finds further support in the fact that the vast majority of them contain

                                  26   not just one of the categories of incorporating language described above but multiple categories of

                                  27   language incorporating the LOCGs. For example, the September 2010 CDG for Residential

                                  28   Treatment for Major Depressive disorder contains both Category A and C language and also
                                                                                        5
                                          Case 3:14-cv-02346-JCS Document 469 Filed 08/06/20 Page 6 of 7




                                   1   Category B language stating that “United Behavioral Health maintains that residential treatment of

                                   2   MDD should be consistent with its Level of Care Guidelines and the Best Practice Guidelines

                                   3   adopted by United Behavioral Health.” There are also 41 CDGs that contain – verbatim – the

                                   4   Common Criteria of the 2015 and 2016 LOCGs (Category G). These CDGs also contain Category

                                   5   A language. In addition, many of the challenged CDGs in the later years of the class period (2016

                                   6   and 2017) contain, along with other categories of incorporating language, Category H language,

                                   7   that is, a hyperlink to the LOCGs, along with the statement that “[t]he Level of Care Guidelines

                                   8   are a set of objective and evidence-based behavioral health guidelines used to standardize

                                   9   coverage determinations, promote evidence-based practices, and support members’ recovery,

                                  10   resiliency, and wellbeing.”

                                  11      224.    The CDGs can be grouped, by effective date, to identify which version of the

                                  12   LOCGs they incorporate. The parties have stipulated to seven such groupings and have
Northern District of California
 United States District Court




                                  13   identified the CDGs falling within each group. Trial Ex. 880-0006 to -0008. All of the CDGs

                                  14   within a group incorporate the version of the LOCGs corresponding to that Group, as follows:

                                  15        •    The CDGs in Group 1 incorporate the 2011 Level of Care Guidelines (Trial Ex. 880-

                                  16             0021 to -0022 (Ex. A.1)).

                                  17        •    The CDGs in Group 2 incorporate the 2012 Level of Care Guidelines (Trial Ex. 880-

                                  18             0023 to -0026 (Ex. A.2)).

                                  19        •    The CDGs in Group 3 incorporate the 2013 Level of Care Guidelines (Trial Ex. 880-

                                  20             0027 to -0030 (Ex. A.3)).

                                  21        •    The CDGs in Group 4 incorporate the 2014 Level of Care Guidelines (Trial Ex. 880-

                                  22             0031 to -0033 (Ex. A.4)).

                                  23        •    The CDGs in Group 5 incorporate the 2015 Level of Care Guidelines (Trial Ex. 880-

                                  24             0034 to -0036 (Ex. A.5)).

                                  25        •    The CDGs in Group 6 incorporate the 2016 Level of Care Guidelines (Trial Ex. 880-

                                  26             0037 to -0038 (Ex. A.6)).

                                  27        •    The CDGs in Group 7 incorporate the 2017 Level of Care Guidelines (Trial Ex. 880-

                                  28             0039 (Ex. A.7)).
                                                                                        6
                                          Case 3:14-cv-02346-JCS Document 469 Filed 08/06/20 Page 7 of 7




                                   1   The Court adopts these groupings for the purposes of identifying which version of the LOCGs is

                                   2   incorporated into each of the challenged CDGs.

                                   3          225.    During the class period, UBH’s Peer Reviewers treated the CDGs as incorporating

                                   4   the LOCGs when making benefits determinations. Although Dr. Theodore Allchin, who conducts

                                   5   peer reviews at UBH, testified at trial that there was one CDG in 2011 that did not incorporate the

                                   6   LOCGs, that testimony was not credible because he could not identify that CDG. Trial Tr.

                                   7   1444:4-19. Rather, the Court finds credible Dr. Allchin’s testimony at his deposition that the

                                   8   CDGs do incorporate the LOCGs. Trial Tr. 1445:2-7. Likewise, the Court finds that Dr. Triana’s

                                   9   testimony that UBH Peer Reviewers who were making coverage determinations under a CDG

                                  10   would not “have been allowed to open up the Level of Care Guidelines and apply them in a CDG

                                  11   benefit determination” if the words of the CDG were not “copied and pasted” into the CDG is not

                                  12   credible to the extent he was suggesting that Peer Reviewers were not allowed to review the
Northern District of California
 United States District Court




                                  13   LOCGs in making coverage determinations under the CDGs. See Trial Tr. 1725:15-19. This

                                  14   testimony is not consistent with evidence that the diagnosis-specific CDGs referred to the LOCGs

                                  15   and sometimes were even hyperlinked to them.

                                  16   III.   CONCLUSIONS OF LAW
                                  17          226. Because the CDGs discussed above incorporate UBH’s LOCGs, which the Court has

                                  18   found to be more restrictive than generally accepted standards of care, UBH’s use of these CDGs

                                  19   to make benefits determinations was wrongful for the same reasons its use of the LOCGs was

                                  20   wrongful.

                                  21

                                  22          IT IS SO ORDERED

                                  23

                                  24   Dated: August 6, 2020

                                  25                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  26                                                    Chief Magistrate Judge
                                  27

                                  28
                                                                                        7
